DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction

Claims 3-8,11, 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/22/2021, electing group I drawn to claim 2.
The traversal is on the grounds that there is no burden in examining the claims together, however, applicant has not provided any evidence that the claims are so related that they do not have divergent searches which are burdensome. The traversal is therefore not persuasive of error. 

However, the restriction requirement of 10/20/2020 was deficient, insomuch as it refers to US restriction practice under 35 USC 121, and not to the correct standard for 35 USC 371 cases; 35 U.S.C. 121 and 372, which is the presence of “special technical features.” The restriction was proper in its groups and requirement, but was articulated under the wrong headings, and is therefore restated here in accordance with the correct standard:

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I. Claim 2, drawn to an alignment tool with the special technical feature of being continuously adaptable to size and contour, classified in B65D25/287 and D07B2201/10.
II. Claims 3-7, drawn to an alignment tool with the special technical feature of including a flexible belt, inter alia, classified in A41F9/025.
III. Claim 8, drawn to an alignment tool with the special technical feature of including a suction cup, classified in B25J15/0616.
IV. Claims 9-10, drawn to an alignment tool including with the special technical feature of a clamp arrangement, classified in B23Q2703/00.
V. Claim 11, drawn to an alignment tool with the special technical feature of a connection between fixation means and guide structure is one of a “rope chain, hook and loop, or tension belt”, classified in B23D59/007.
VI. Claim 13, drawn to a combination of alignment tool and cutting tool, being a “cutting arrangement” per se, and including an alignment tool of claim 1 AND a strained metal wire cutting tool, classified in B23D61/18.
VII. Claims 14 and 15, drawn to a method of treating a wind turbine blade workpiece, classified in b23D69/02.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VII lack unity of invention because even though the inventions of these groups require the technical feature of fixation means and guiding structure (means), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the 102(a)(1) or 102(a)(2) rejections shown below.  
Inventions I-VI each clearly delineate different special technical features requiring separate divergent searches. For example, group I requires the alignment tool to have “continuous adaptable” features, which is not required by any other group, including group II, and group II requires a “flexible belt” which is not required by group I (or any other group). Similar special technical features are noted above along with their groups.
The device as set forth in any of Groups I-VI, relative to the search required for Group VII can be used in a materially different method, such as a method of cutting other types of workpiece materials—the guide itself can be used in any number of distinct operations that have nothing to do with the special technical feature of treating a wind turbine rotor recited in group VII.
A telephone call was made to Jason Murphy  on 10/14/2020 to request an oral election to the above restriction requirement, but did not result in an election being made.

However, applicant did elect in response to a mailed restriction dated 10/20/2020, though, as noted above, that restriction referenced the wrong code section to be proper. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.





Further, a search of the prior art has revealed that the following claims may be rejoined without burden: Claims 9, 10, and 12. The restriction of claims 9, 10 and 12 is hereby withdrawn.

Claims 3-8, 11, and 13-15 are withdrawn.

The anticipation rejections below serve to prove the non-patentability of linking claim 1, and therefore the propriety of the restriction as set forth above. The restriction is not made final, because this is the first statement of the restriction under the correct special technical feature standard under 35 USC 371.  

Claim Interpretation under 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
Claim 1 line 6, “guiding structure to guide” in claim 1, which invokes 112(f) as a means-plus-function recitation. “guiding structure” is a placeholder term, without any fixed structural meaning, it is modified by the functional recitation “to guide” and has no additional structural limitations in the body of the claim that would be sufficient to achieve the function. Therefore, according to the three-prong analysis required under 35 USC 112(f) the claim is limited to the structure shown in the specification and its equivalents. 

Claim 1 line 4 “fixation means for fixing” invokes 112(f) treatment. Here, “fixation means” is a placeholder term, without any fixed structural meaning, it is modified by the functional recitation “for fixing” and has no additional structural limitations in the body of the claim that would be sufficient to achieve the function. Therefore, according to the three-prong analysis required under 35 USC 112(f) the claim is limited to the structure shown in the specification and its equivalents. 


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a) and 112(b)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant specification makes reference to “adhesive portions” and “adhesive elements” which are not shown in the drawings, and are not referenced such that their structure and effect can be evaluated (See 112(b) below). The disclosure as a whole indicates that applicant had conceived of “adhesive” in some form, but the application fails to demonstrate possession of the claimed invention, such that one of ordinary skill would not have understood the application to demonstrate possession of the scope of “adhesive portions” and “elements.”
The only portion of the specification discussing the adhesive is at [0029] which indicates “the hook-and-loop fasteners 19 may comprise adhesive elements and/or adhesive portions at their surfaces located towards the rotor blade 1” 
In light of figure 4 (the figure referenced in [0029]) this does not make sense:

    PNG
    media_image1.png
    356
    540
    media_image1.png
    Greyscale


How does 19 having an adhesive portion or element located towards the rotor blade 1 make sense? 19 does not contact 1, so the orientation of adhesive “towards” the blade is nonsensical. A person of ordinary skill would not have understood element 19 to have “adhesive portions” or “elements” “at their surfaces” as disclosed. The application does not demonstrate possession of the scope of the claimed “adhesive portions” or “elements” that can be used to “fix” something as a “fixation means.”
Claim 2 requires “alignment tool” (which is the preamble of the claim and incorporates all the elements of the device set forth) to be “continuously adaptable to size and contour of the workpiece.” It is unclear which elements of the device must be capable of adjustment. In this context, this causes the claim to encompass non-disclosed features. The claim is meant to reference the adjustability of the fixation means, which is disclosed. The scope encompasses any single element of the tool can be changed between at least two sizes or two contours of a theoretical work piece. However the claim scope covers an adjustable guide means, which is not disclosed. The specification refers only to the adjustability of the fixation means, not the guide means, and therefore the claim wrongly covers non-disclosed subject matter and is here rejected under 112(a) for failing to provide written description consonant with the claim scope. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 9, 10 and 12 as rejoined and dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “fixation means for fixing” invokes 112(f) treatment, necessitating determining exactly what structure in the specification performs the function of “fixing” and its equivalents. The specification, taken as a whole does not clearly show the metes and bounds of what would be a ‘means for fixing’ and therefore claim 1 is indefinite. The means for fixing is discussed at [0014] as “one fixation means comprises at least one suction cup, adhesive element, and/or adhesive portions,” but divergently discussed at [0015] as “one fixation means comprises a clamp arrangement.”  Additionally and alternatively, the means “may be provided that the clamp arrangement comprises to [sic] clamping elements connected by a frame component” ([0016]).
Within that context, “adhesive element” and “adhesive portions” are not understood to constitute any specific structure. It could be glue/adhesive itself, or an area or portion of a structure adapted to receive and bind with an adhesive. 
The only portion of the specification discussing the adhesive is at [0029] which indicates “the hook-and-loop fasteners 19 may comprise adhesive elements and/or adhesive portions at their surfaces located towards the rotor blade 1” 
In light of figure 4 (the figure referenced in [0029]) this does not make sense:

    PNG
    media_image1.png
    356
    540
    media_image1.png
    Greyscale


How does 19 having an adhesive portion or element located towards the rotor blade 1 make sense? 19 does not contact 1, so the orientation of adhesive “towards” the blade is nonsensical. 

Claim 1 further requires “one guiding structure to guide the cutting edge of the cutting apparatus,” which (above) invokes 112(f) as a means-plus-function recitation, incorporating the specific structure and equivalents as disclosed in the specification to limit the broadest reasonable interpretation of the “guiding structure.” However, the specification fails to specifically and clearly delineate what is considered to be a “guiding structure.” At [0027] the specification indicates “The flexible belt comprises guiding structures that are realized by its edges 14 and a groove 15.” It is not clear whether a guiding structure is any single edge, or only pairs of edges –as shown, 14 is duplicated on either side, and groove 15 includes two edges. The claim refers to a single (‘at least one guiding structure’ (claim 1 line 6)) but the specification does not make clear what the structure is. Further, the nature of the guiding is unclear—must the blade contact the guide structure or is the presence of a visual indication sufficient. The guide is noted in the specification as “flexible” ([0009]) and “hard plastic” ([0010]) but may be “reinforced” ([0012]). As best understood, the guide is any groove or slot or edge to any surface that provides a cutting line to a user, whether by bearing against the edge, or else aligning by the visual indication thereof. Notably, the guiding structure does not incorporate the flexibility of the belt; flexibility is a feature of the belt, and is not a feature necessary to accomplish the recited function of “guiding” the blade. Only structure necessary to achieve the recited claimed function is properly incorporated. 
Claim 2 requires “alignment tool” (which is the preamble of the claim and incorporates all the elements of the device set forth) to be “continuously adaptable to size and contour of the workpiece.” It is unclear which elements of the device must be capable of adjustment. It is understood that it means any single element can be changed between at least two sizes or two contours of a theoretical work piece. It is noted that the size range is not present in the claim, and is limited by the vague and broad “for treatment of a rotor blade of a wind turbine.” Turbines vary widely in size, from the miniscule (see E.G. https://www.amazon.com/0-1V-5-5V-100-6000RPM-Vertical-Turbines-Generator/dp/B07HRGPFMD/ref=asc_df_B07HRGPFMD/?tag=hyprod-20&linkCode=df0&hvadid=241942867107&hvpos=&hvnetw=g&hvrand=12917907051621908053&hvpone=&hvptwo=&hvqmt=&hvdev=c&hvdvcmdl=&hvlocint=&hvlocphy=9002297&hvtargid=pla-580315687850&psc=1 showing a diameter of 100mm; up to blades that stretch dozens of meters (Eg. “Largest capacity conventional (non-direct) drive The Vestas V164 has a rated capacity of 8 MW,[94] later upgraded to 9.5 MW.[95][96] The wind turbine has an overall height of 220 m (722 ft), a diameter of 164 m (538 ft), is for offshore use, and is the world's largest-capacity wind turbine since its introduction in 2014. Conventional drive trains consist of a main gearbox and a medium-speed PM generator. Prototype installed in 2014 at the National Test Center Denmark nearby Østerild. Series production began end of 2015.” At https://en.wikipedia.org/wiki/Wind_turbine .)
Claim 1 also requires “An alignment tool for a cutting arrangement comprising: a cutting apparatus with a cutting edge” which is indefinite. The cutting apparatus is not part of the alignment tool, and therefore it is not understood if the claim scope requires the cutting apparatus and cutting edge, or if the title/preamble is incorrect. Appropriate clarification is required. Either the preamble should reflect “and a cutting arrangement” or “system” or some other more inclusive preamble, or else the claim body should be modified to recite only the capability of interaction with a cutter that is not positively recited. 

Claims 9, 10 and 12 are rejected under 112(b) as dependent from claim 1. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites, presently, a “cutting apparatus” with a “cutting edge”. Claim 12 adds identically  a “cutting apparatus” with a “cutting edge.” Claim 12 therefore fails to further limit claim 1 in any manner. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 10 and 12 are is/are rejected under 35 U.S.C. 102(a)(2) or (a)(1) as being anticipated by Schotzko (US 4,158,523) supported by extrinsic reference “Amazon micro wind turbine”.
Schotzko discloses An alignment tool for a cutting arrangement (See figure 1) comprising: a cutting apparatus with a cutting edge (column 2 line 1, “saw blade”). Note the limitation “for treatment of a rotor blade of a wind turbine” is a statement of intended use, met by a showing that the device was capable of performing the recited use. See In re Schreiber 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) where an oil funnel was held capable of funneling popcorn even though there was no disclosure in the reference to popcorn, and the use as an oil funnel was wholly different to the alleged invention of popcorn dispensing. Note the discussion supra demonstrating the known range of wind turbine blades from at least 100mm up to several dozens of meters. Clearly the miter box of Schotzko is capable of cutting many blades that are on the lower end of that size scale, e.g. evidenced by extrinsic reference “Amazon micro wind turbine”.  
Schotzko further discloses at least one fixation means for fixing the alignment tool to the workpiece (note the 112(f) invocation and associated indefiniteness treatment under 112(b) above). The fixation means scope encompasses, at least, a “clamp” per se. See 42 figure 1 of Schotzko, and the related discussion at column 4 line 67-column 5 line 2: “42 is shown clamping work…to surface 30. If desired… 42 may removably secure a work piece…to surface 28.”
Schotzko further discloses at least one guiding structure to guide the cutting edge of the cutting apparatus (note the 112(f) invocation and associated indefiniteness treatment under 112(b) above). Any groove or edge surface is the structure recited by applicant to be the claimed “guiding structure.” Schotzko discloses multiple guiding structures, inter alia, 40, 36, 38, 22.
Additionally and alternatively, cutting apparatus 78 (which is a “drill bit” with a cutting edge at its periphery, since it is shown removing material from work, the tip of the bit is a cutting edge) is guided by guiding structure 72, 82, (holes) inter alia.  
Regarding claim 2, “continuously adaptable to size and contour of the workpiece” is best understood to mean that the fixation means can change its relative position—that is, it is capable of accommodating at least two different size and contour workpieces. Here, the shown C-clamp is adjustable, and therefore is “continuously adaptable to size and contour.” It could be opened to its fullest extent and accommodate a cylinder, a rectangle, or an amorphous form that was within the size adjustability of the c-clamp, as evident in the figure shown at figure 1.  
Accordingly, claims 9 and 10 are rejoined. As plainly seen with respect to claim 2, the limitations to “comprises a clamp arrangement” and “comprises two clamping elements connected by a frame component” are met by the C-clamp shown in figure 1. It is noted that “frame” and “clamp” have structural meaning, and are therefore not invoking 112(f). 
As noted in the rejection under 112(d) above, claim 12 contains only limitations found in claim 1. Therefore claim 12 is rejected under 102(a)(1) or (a)(2) as anticipated by Schotzko for the same reasons as disclosed above with respect to claim 1. 
Claim(s) 1, 2, 9, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lyman (US 4,195,827) evidenced by extrinsic reference “Amazon micro wind turbine”.
Lyman discloses an alignment tool for a cutting arrangement  (See figure 1) comprising: a cutting apparatus with a cutting edge (column 2 lines 29 and 47-48, “hacksaw blade”). Note the limitation “for treatment of a rotor blade of a wind turbine” is a statement of intended use, met by a showing that the device was capable of performing the recited use. See In re Schreiber 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) where an oil funnel was held capable of funneling popcorn even though there was no disclosure in the reference to popcorn, and the use as an oil funnel was wholly different to the alleged invention of popcorn dispensing. Note the discussion supra demonstrating the known range of wind turbine blades from at least 100mm up to several dozens of meters. Clearly the conduit cutter of Lyman is capable of cutting many turbine blades that are on the lower end of that size scale, such as those in evidence above.  
Lyman further discloses at least one fixation means for fixing the alignment tool to the workpiece (note the 112(f) invocation and associated indefiniteness treatment under 112(b) above). The fixation means scope encompasses, at least, a “clamp” per se. See 21, 22 figure 1 of Lyman, and the related discussion at column 2 line 22-25: “Thus conduits of the flexible type normally wound as a spiral may be placed on the flexible surfaces 21 and 22, the user then manually grasping the handle 11 to compress the conduit therebetween.  One end of the handle 11 then forms a reference plane across which a cut can be made to ensure a substantially orthogonal cut to the axis of the conduit.”
Lyman further discloses at least one guiding structure to guide the cutting edge of the cutting apparatus (note the 112(f) invocation and associated indefiniteness treatment under 112(b) above). Any groove or edge surface is the structure recited by applicant to be the claimed “guiding structure.” In Lyman, therefore, the “J shaped” endplates 25, 26 and 35, 36 corresponding thereto (Figure 1, 2, 4 and 5, inter alia) are the guide slots formed for a “hacksaw” blade to cut the work (C1, C2 figures 4 and 5) when the work is clamped. 
Regarding claim 2, “continuously adaptable to size and contour of the workpiece” is best understood to mean that the fixation means can change its relative position—that is, it is capable of accommodating at least two different size and contour workpieces. Here, the shown 21/22 is adjustable, and therefore is “continuously adaptable to size and contour.” It could be opened to its fullest extent and accommodate a cylinder, a rectangle, or an amorphous form that was within the size adjustability of the clamp, as evident in the figure shown at figure 4, and then closed to some smaller extent, as shown in figure 5 for a smaller workpiece, having a different contour (c2). While the work shown are cylinders, they could plainly be replaced with wind turbine blades and function identically.  
Accordingly, claims 9 and 10 are rejoined. As plainly seen with respect to claim 2, the limitations to “comprises a clamp arrangement” are met by Lyman at 22/21 and “connected by a frame component” is met by the frames 15 and 16 shown in figure 3. It is noted that “frame” means a structure that serves as a base or foundation or connector; as seen in applicant’s frame construction shown in figure 3 at 17; the “frame” is just the connector for the clamp elements to be mounted to. 
As noted in the rejection under 112(d) above, claim 12 contains only limitations found in claim 1. Therefore claim 12 is rejected under 102(a)(1) or (a)(2) as anticipated by Lyman for the same reasons as disclosed above with respect to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752.  The examiner can normally be reached on Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN M MICHALSKI/            Primary Examiner, Art Unit 3724